Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/JP2019/040635, filed October 16, 2019, which claims benefit of JP2018-195311, filed October 16, 2018, and JP2019-061191, filed March 27, 2019.  Claims 1-15 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 15, 2021, is acknowledged wherein claims 3, 5-9, 12, and 13 are amended.

Priority
	This application claims benefit of foreign applications JP2018-195311 and JP2019-061191.  However, the copies of these applications provided are in Japanese with no certified English translation.  Therefore they do not provide support for the present claims.  The effective filing date of claims 1-15 is October 16, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 claims a fine fibrous cellulose material, and requires that the viscosity changes by less than a certain amount under conditions of stirring.  However, the conditions of stirring are defined by the viscosity of the starting solution, the temperature and time of the stirring, and the dimensions of the stirrer and container used.  As evidenced by Gruneberger et al. (“Rheology of nanofibrillated cellulose/acrylate systems for coating applications” Cellulose (2014) 21:pp. 1313–1326, DOI 10.1007/s10570-014-0248-9, specifically figure 3 on p. 1319) and Naderi et al., (“A comparative study of the rheological properties of three different nanofibrillated cellulose systems” Biorefinery vol. 31 no. 3 (2016), especially p. 358 figures 2 and 3) the viscosity of nanofibrillated cellulose suspensions decreases under shear and is in fact dependent on the shear rate.  Therefore the actual viscosity change rate of the composition will depend on the rate of stirring, a property that is not specified by the claims.  Since this critical property is not defined it is unclear whether any particular sample would or would not meet the claims limitations, rendering the claims indefinite.  For the sake of this office action, the claims will be interpreted as if any appropriate fibrous cellulose would meet this limitation, as for any such sample there would be some appropriately low shear rate at which the viscosity would display a sufficiently low change.
Additionally, claim 8 requires that the fibrous cellulose is used for paint.  It is unclear from the wording of this claim whether it requires that the composition be claimed actually be paint, or whether it encompasses any fibrous cellulose which could be usefully incorporated into paint, even if as described it is not part of a paint composition, for example being in pure form or in an aqueous dispersion.  Because of the ambiguity in the definition of the claim limitation, this claim is indefinite.
Claims 5, 6, 14, and 15 refer to groups “derived from” phosphoric or phosphorous acid groups.  In the absence of any specific definition, one skilled in the art would not be able to determine the metes and bounds of groups “derived from” a particular parent group, rendering these claims indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jujo Paper Co, LTD. (PCT international publication WO2018/216474, reference included with PTO-1449, English machine translation included with PTO-892, herein referred to as Jujo)
Independent claim 1 claims a material which is a fibrous cellulose having a width of 1000 nm or less, further defined in terms of the change in viscosity under certain stirring conditions.  Dependent claims 3 and 4 require that the cellulose possess ionic substituents.  Dependent claim 7 describes the viscosity of the fibrous cellulose in water.  Dependent claim 8 requires that the fibrous cellulose “be used for paint,” which as described under the discussion of indefiniteness under 35 USC 112(b) could either mean that the cellulose is part of a paint composition, or that it possesses the possible utility of being used in a paint composition.  Independent claim 10 claims a method comprising obtaining a fibrous cellulose by a defibration treatment and then performing a thixotropy reduction treatment on the cellulose.  Claims 12 and 13 require steps of treating the cellulose with ozone and introducing ionic substituents into the cellulose.
Jujo discloses an oxidized cellulose nanofiber that has a low decrease in viscosity when subjected to low shear, and a method for preparing said dispersion. (p. 2 paragraph 6) In particular, when an 0.5 mass percent dispersion of the cellulose is subjected to a shear rate of 0.1/s for 24 hours the viscosity change is less than 50%. (pp. 2-3 paragraph 7) The cellulose is further described as containing carboxyl groups, which are an ionic substituent as described in claims 3 and 13, in an amount of 0.2-2.0 mmol/g, which encompasses the range recited in present claim 4.  Jujo further discloses a step of introducing the carboxyl group into the cellulose using an oxidizing agent. (p. 5 paragraphs 16-17) Jujo further discloses examples 1-2 having carboxyl substitution degrees of 0.58 mmol/g or 1.6 mmol/g. (pp. 16-21) In a specific embodiment the cellulose is treated with the oxidizing agent ozone in order to partly decompose the cellulose chains. (p. 7 paragraphs 27-29) Jujo also disclose a step of defibrating the cellulose, which is the same as that recited in present claim 10. (p. 8 paragraph 32) Finally, with respect to the fiber diameter described in the present claims, Jujo discloses that the fiber diameter is preferably below 500 nm. (p. 9 paragraph 37)
With respect to the specific viscosity in present claim 7, as discussed in the rejection under 35 USC 112(a) this claim does not define the shear rate at which the viscosity is measured.  Figures 1 and 2 of Jujo disclose the viscosity of an 0.5% dispersion of the exemplified cellulose fibers under various shear rates.  Since carious viscosities ranging form about 0.01 Pa.s (10 mPa.s) to almost 100 Pa.s (100000 mPa.s) are obtainable at various shear rates, the compositions described by Jujo are reasonably considered to have a viscosity between 200 and 3000 mPa.s if it is determined at the proper shear rate.
Finally, while the conditions under which the viscosity reduction property recited in claim 1 are described are slightly different than those under which the viscosity reduction property described by Jujo are measured, these differences are not seen to be material to the inherent property being measured.  In particular, figures 1 and 2 of Jujo, which describe the viscosity behavior of examples 1-1, 1-2, and 2-1 over a wide varieties of shear rates, and thus starting viscosities, show that over the entire range tested the viscosity change between samples before and after the prolonged stirring was within the claimed range, establishing that these samples would display the claimed behavior under the conditions recited in the claims, even if the specific starting viscosity or dimensions or the stirrer are not particularly disclosed.
In view of all of these disclosures Jujo anticipates the claimed invention.

Claims 1, 3, 5-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa et al. (Foreign application JP2017-208231, Reference included with PTO-1449)
Independent claim 1 claims a material which is a fibrous cellulose having a width of 1000 nm or less, further defined in terms of the change in viscosity under certain stirring conditions.  Dependent claims 3 and 4 require that the cellulose possess ionic substituents.  Dependent claim 7 describes the viscosity of the fibrous cellulose in water.  Dependent claim 8 requires that the fibrous cellulose “be used for paint,” which as described under the discussion of indefiniteness under 35 USC 112(b) could either mean that the cellulose is part of a paint composition, or that it possesses the possible utility of being used in a paint composition.  Independent claim 10 claims a method comprising obtaining a fibrous cellulose by a defibration treatment and then performing a thixotropy reduction treatment on the cellulose.  Claims 5, 6, 14, and 15 specify that the cellulose contains phosphate or phosphite groups, or substituents derived from phosphoric or phosphorous acid groups.  As discussed previously the term “derived from” in these limitations renders the claims indefinite.  However, for the sake of this action a phosphate group will be treated as falling within the broadest reasonable interpretation of a group “derived from” phosphorous acid, as it could result from the oxidation of a phosphite group.
Aizawa et al. discloses a composition for use in a battery electrode which is a fine fibrous cellulose having a fiber width of 1000 nm or less. (paragraph 1) These cellulose fibers contain phosphate groups or substituents derived from phosphate groups. (paragraph 8) Paragraph 9 of Aizawa et al. further defines the cellulose fibers as having a degree of polymerization of 360 or more, and having a viscosity decrease rate after prolonged stirring of less than 10%.  A preferred degree of polymerization is 600 or less. (paragraph 17) Paragraph 23 of Aizawa et al. discloses an aqueous dispersion of this fine fibrous cellulose falling within present claim 9.  Groups “derived from” phosphate groups are defined in paragraphs 41 and 42 in such a way as to include phosphites and alkyl phosphites (when R is a hydrogen atom) or alkylphosphonates, which can be broadly interpreted as groups derived from phosphorous acid by alkylating the phosphorus atom.  The phosphoric acid group is preferably introduced in an amount of 0.6-2.5 mmol/g. (paragraph 57) Aizawa et al. further discloses performing a defibration treatment on the cellulose. (paragraph 67) Furthermore the degree of polymerization can be easily controlled. (paragraph 71) With respect to claim 10, the step of “performing a thixotropy reduction treatment on the fibrous cellulose” is broad and could include any step that could affect the thixotropic properties of the fine fibrous cellulose, such as dispersing it in water or adding additional additives to prepare the electrode.
Further note that while Aizawa et al. does not disclose the specific conditions under which the viscosity decrease is measured in present claim 1, as discussed above Aizawa et al. discloses a material which is structurally the same as that recited in the claims, and furthermore is defined as having a viscosity decrease of less than 10%, which is in fact a much narrower range than that described in the present claims.  Therefore it is concluded that the compositions described by Aizawa et al. would inherently meet this claim limitation if tested under the slightly different set of conditions described in present claim 1.
For these reasons Aizawa et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jujo Paper Co, LTD. (PCT international publication WO2018/216474, reference included with PTO-1449, English machine translation included with PTO-892, herein referred to as Jujo)
The disclosure of Jujo is discussed above.  While the range of carboxyl group substitution described by Jujo is 0.2-2.0, which is broader than the range recited in present claim 4, according to MPEP 2144.05 a range falling within a broader range is obvious over the broad range.  Therefore claim 4 is prima facie obvious over Jujo.
Additionally with respect to claims 10, 12, and 13, these claims claim a process wherein a thixotropy reduction treatment such as ozone treatment is carried out after the defibrillation treatment, which is a different order form how the steps are described by Jujo.  However, according to MPEP 2144.04(IV)(C), reversing the order or process steps in a prior art process is prima facie obvious in the absence of new or unexpected results.  In the present case, Applicant presents data in table 3 in the specification, demonstrating that examples 25-27, wherein ozone treatment is carried out after defibration, display much less viscosity reduction than comparative examples 1-3, wherein the ozone treatment is carried out before defibration.  However, these results are not seen to be commensurate in scope with the claims.  Specifically, Jujo discloses that their compositions also display a viscosity reduction of less than 50%, despite having the same order of oxidation and defibration steps described in comparative examples 1-3.  Furthermore Jujo discloses compositions that are useful as paints, in contrast to table 3 of the present specification describing the coating suitability of these compositions as “D” on a scale of A-D.  Therefore Jujo in fact manages to produce a composition having the desired properties without performing the steps in the same order as the process disclosed in the specification.  For this reason the fact that reversing the order of the defibration and oxidation steps allegedly leads to compositions having a viscosity reduction of less than 50% and which are suitable as paint does not constitute an unexpected result persuasive to overcome any prima facie case of obviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jujo as applied to claims 1, 3, 4, 7-10, 12, and 13 above, and further in view of Shinoda et al. (“Relationship between Length and Degree of Polymerization of TEMPO-Oxidized Cellulose Nanofibrils”) Biomacromolecules (2012) vol. 13 pp. 842-849, dx.doi.org/10.1021/bm2017542)
The disclosure of Jujo is discussed above.  Jujo does not disclose that the cellulose nanofibers specifically have a degree of polymerization of between 300 and 500.
Shinoda discloses a study of the lengths and average degrees of polymerization of oxidized and mechanically defibrillated cellulose nanofibrils. (p. 842 right column last paragraph – p. 843 left column first paragraph) Figure 4 of the reference discloses a linear relationship between the fibril length and degree of polymerization, wherein the length = 4.286 x DP-757. (p. 845) Furthermore the average fiber diameter described by is 3-500 nm and the aspect ratio is greater than 50 and less than 3000. P. 9 paragraphs 37-38 of Jujo) More specifically examples 1-2 and 2-1 described by Jujo specifically describe a composition with a fiber diameter of 3 nm and an aspect ratio of 250, which would be equivalent to a length of 750 nm.  Correlating this with the dp/length relationship described by Shinoda, this is equivalent to a dp of about 352, falling within the claimed range.  Therefore in optimizing properties such as aspect ratio and length, one of ordinary skill in the art would arrive at a degree of polymerization falling within the range recited in claims 2 and 11.
Therefore the invention taken as a whole is prima facie obvious.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jujo as applied to claims 1, 3, 4, 7-10, 12, and 13 above, and further in view of Hasegawa et al. (US pre-grant publication 2021/0214571, cited in PTO-892) 
The disclosure of Jujo is discussed above.  Jujo does not disclose a composition wherein the cellulose used is a cellulose containing a phosphoric acid group.  However, Hasegawa discloses using a cellulose phosphate as a rheology control agent in a pigment dispersion, or paint. (p. 1 paragraphs 11-12) This cellulose is preferably in the form of nanofibers. (p. 4 paragraphs 77-78) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use a cellulose containing phosphoric acid groups in the compositions described by Jujo given that such a material is suggested by Hasegawa.
Therefore the invention taken as a whole is prima facie obvious.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jujo as applied to claims 1, 3, 4, 7-10, 12, and 13 above, and further in view of Matusue. (US pre-grant publication 2021/0156090, cited in PTO-892) 
The disclosure of Jujo is discussed above.  Jujo does not disclose a composition wherein the cellulose used is a cellulose containing a phosphorous acid group.  However, Matusue  a fine cellulose fiber dispersion wherein the cellulose is substituted by a phosphite. (p. 1 paragraphs 11-16) One use of such fibers is described as being a viscosity retention agent for paint. (p. 1 paragraph 2) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use a cellulose containing phosphorous acid groups in the compositions described by Jujo given that such a material is suggested by Matusue.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (Foreign application JP2017-208231, Reference included with PTO-1449)
This disclosure of Aizawa et al. is discussed above.  While Aizawa et al. does not specifically disclose the range for the degree of polymerization or amount of ionic substituents described in the claims, as discussed previously Aizawa does disclose broader ranges overlapping or encompassing the claimed ranges.  according to MPEP 2144.05 a range falling within a broader range is obvious over the broad range.  Therefore claims 2 and 4 are prima facie obvious over Aizawa.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. as applied to claims 1-11 and 13-15 above, and further in view of Makino. (US pre-grant publication 2020/0220210, cited in PTO-892)
The disclosure of Aizawa et al. is discussed above.  Aizawa et al. does not specifically disclose a process including a step of treating the cellulose with ozone.  However Makino discloses using an acid-modified cellulose nanofiber as a component of a lithium ion battery, the nanofiber having phosphoric acid groups, and a fiber width and degree of acid substitution similar to those described by Aizawa. (p. 1 paragraph 10 – p. 2 paragraph 15) The acid modification can alternately be carried out be oxidation, for example using ozone. (p. 6 paragraph 86) It would have been obvious to one of ordinary skill in the art at the time of the invention to perform an ozone modification treatment on cellulose nanofibers such as those described by Aizawa, in view of the suggestion by Makino to use cellulose nanofibers modified by oxidation with ozone in this application. 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/919921 (reference application, unpublished, cited in PTO-892, herein referred to as ‘921). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘921 anticipate or render obvious the claimed process.
Specifically, claim 1 of ‘921 claims a fibrous cellulose having a width and viscosity change rate as described in present claim 1, and further more having an amount of an ionic substituent falling within present claims 3-4 and a degree of polymerization substantially overlapping claim 2.  Claims 3 and 8 of ‘921 specify a viscosity substantially overlapping present claim 7.  Claims 5-6 of ‘921 claim the same additional limitations as present claims 8-9.  Claim 7 of ‘921 claims a method comprising defibrillation and thixotropy reduction steps as recited in present claim 10 and its dependent claims.  Claim 2 of ‘921 specifies that the ionic substituent is a phosphorous oxoacid group as recited in present claims 5, 6, 14, and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 17/287402 (US pre-grant publication 2021/0395494, cited in PTO-892, herein referred to as ‘402) in view of Jujo. (PCT international publication WO2018/216474, reference included with PTO-1449, English machine translation included with PTO-892) 
Claim 1 of ‘204 claims a fine fibrous cellulose having a width that is the same as recited in the present claims.  Dependent claims 3-5 of ‘402 claim  degrees of polymerization and ionic substituents as recited in present claims 2-7.  While the claims of ‘402 do not claim the specific viscosity reduction property recited in the present claims, as discussed previously this property is disclosed by Jujo, as are all other elements of the claimed invention.  Therefore it would have been obvious to one of ordinary skill in the art to make a composition and practice a method as described by Jujo, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/418541 (US pre-grant publication 2022/0098798, cited in PTO-892, herein referred to as ‘541) in view of Jujo. (PCT international publication WO2018/216474, reference included with PTO-1449, English machine translation included with PTO-892) 
Claim 2 of ‘541 claims a fine fibrous cellulose having a width that is the same as recited in the present claims and having a phosphorous acid substituent.  While the claims of ‘541 do not claim the specific viscosity reduction property recited in the present claims, as discussed previously this property is disclosed by Jujo, as are all other elements of the claimed invention.  Therefore it would have been obvious to one of ordinary skill in the art to make a composition and practice a method as described by Jujo, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/14/2022